Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

1-5, 11-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamar (U.S. Patent No. 3,624,385).
Regarding Claim 1, Lamar discloses in Figures 4-5 a lighting device that illuminates textiles by optical waveguides 16 comprising: a body 52 that receives the optical waveguide 16; a clamping device 62 for the received optical waveguide; and a lighting module 58, wherein the lighting module is arranged within the body 52 to enable light emitted by the lighting module during operation to be coupled into the optical waveguide 16, and the clamping device 62 is adapted to repeatedly clamp and release the optical waveguide 16 (Col 3, lines 50-Col 4, Line 20).
Regarding Claim 2, Lamar discloses in Figures 4-5, the lighting device as claimed in claim 1, wherein the clamping device and/or the body themselves/itself apply the force for the clamping of the optical waveguide 16.
Regarding Claim 3, Lamar discloses the lighting device as claimed in claim 1, wherein the body and/or the clamping device 62 at least partly consist(s) of an elastic or resilient material (connector 62 has spring like tabs for securing the fibers 16 and bulb)
Regarding Claim 4, Lamar discloses the lighting device as claimed in claim 1, wherein the clamping device 62 is adapted such that the clamping effect is releasable by targeted external force action (the frictional engagement can inherently be disengaged by an external force).
Regarding Claim 5, Lamar discloses in Figures 4-5, the lighting device as claimed in claim 1, wherein the clamping device 62 has clamping elements that in a rest state contact the optical waveguide 16 and exert a clamping effect thereon.
Regarding Claim 11, Lamar discloses in Figures 4-10,  the lighting device as claimed in claim 10, wherein the body 52, 76 has in a clamping section 62 a structure that clampingly cooperates with a structure of a component (grommet 46) arranged on the optical waveguide 16.

Regarding Claim 15, Lamar discloses in Figure 2,  the lighting device as claimed in claim 1, wherein the body has a securing element that secures to a textile or a sew-on strap for sewing the lighting device to a textile or a button, snap fastener or a button hole or a hook and loop tape.
Regarding Claim 16, Lamar discloses in Figures 2 and 4-5,  a textile comprising the lighting device as claimed in claim 1 (decorative accessory affixed to a woman’s collar as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamar. 
Lamar does explicitly disclose the clamping device 62 is at least partly an integral part of the body wherein the clamping device is a combination of two repeatedly releasably clamping components, and one component is connectable to the optical waveguide and the other component is connectable to the body.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the clamp with the body for facilitating assembly, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).


Allowable Subject Matter
Claims 6-9, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Jablonski (U.S. Patent No. 8,142,061) discloses a lighting device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875